Citation Nr: 0318918	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  95-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
shoulder disability, to include degenerative arthritis.  

2.  Entitlement to an initial compensable rating for a right 
shoulder disability, to include degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from December 1944 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions.  In August 2002, the Board, 
in pertinent part, denied the veteran's claims for initial 
compensable ratings for left and right shoulder disabilities, 
to include degenerative arthritis.  In March 2003, the United 
States Court of Appeals for Veterans Claims (CAVC) vacated 
the Board's decision and remanded for further adjudication.  
This remand is part of the Board's response to the CAVC's 
mandate.

In a June 2003 written statement, the veteran raised claims 
for service connection for disabilities of the cervical 
spine, thoracolumbar spine, and feet, as well as a claim for 
an increased rating for a service-connected lumbar spine 
disability.  In a July 2003 written statement, the veteran 
also appeared to seek to reopen a previously denied claim for 
service connection for bilateral knee disabilities.  These 
matters have not been developed or certified for appeal, and 
are not inextricably intertwined with the issues now before 
the Board.  Therefore, they are referred to the RO for 
appropriate action. 

Additional development is necessary concerning the claims 
shown on the title page.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied, including providing the 
veteran notice of the section 5103 
obligations relative to his claims on 
appeal.  See also 38 C.F.R. § 3.159 
(2002). 

2.  Review the VA outpatient records 
associated with the claims file in July 
2003, as well as any other pertinent 
records associated with the claims file 
following the issuance of the May 2001 
supplemental statement of the case.  

3.  Obtain the veteran's complete 
clinical records relating to treatment 
for his shoulder disabilities (including 
degenerative arthritis) from the VA 
Medical Center in Kansas City, Missouri, 
since June 1999 (the last time such 
records were formally requested).  These 
records should include any notes, 
discharge summaries, consults, and 
imaging (X-ray, MRI, CT scan).

4.  Ask the veteran to identify all other 
VA and non-VA health care providers who 
have treated him for his shoulder 
disabilities (including degenerative 
arthritis) since June 1999.  Obtain 
records from each health care provider he 
identifies.  VA records obtained should 
include any notes, discharge summaries, 
consults, and imaging (X-ray, MRI, CT 
scan).

5.  Make arrangements for the veteran to 
be afforded a VA orthopedic examination.  
Ensure that the veteran's claims folder 
is made available to the examiner in 
conjunction the examination.  Any tests 
or procedures deemed necessary should be 
conducted.

Questions for the examiner

a.  What are the ranges of motion in 
degrees of the veteran's right and 
left shoulder?  [Normal ranges of 
motion for the shoulder are from 0 
to 180 degrees in flexion, from 0 to 
180 degrees in abduction, from 0 to 
90 degrees in external rotation, and 
from 0 to 90 degrees in internal 
rotation.]  Is there any limitation 
of motion due to pain?  If so, what 
is the degree of pain-free motion in 
the various planes for each 
shoulder?  

b.  Does either shoulder exhibit 
ankylosis, weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disabilities?  If so, 
describe this in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

c.  Could pain significantly 
limit functional ability during 
flare-ups or when either 
shoulder is used repeatedly 
over time?  If so, this 
determination should (if 
feasible) be portrayed in terms 
of the degree of additional 
range of motion loss or 
favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

6.  Following completion of the 
foregoing, review the claims folder and 
ensure that the requested development has 
been completed.  If any development is 
incomplete, appropriate corrective action 
should be implemented.  If the orthopedic 
examination is inadequate for any reason, 
return the examination report to the 
examining physician and request that all 
questions be answered.

7.  Thereafter, re-adjudicate the issues 
shown on the title page of this remand.  
If any or all of the benefits sought on 
appeal remains denied, the veteran and 
any representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence associated 
with the claims file since the issuance 
of the last SSOC in May 2001.  The 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


